In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-364 CV

____________________


JAMES MICHAEL HOLDER, Appellant


V.


JOHN P. COWART, JOHN P. COWART, P.C., MOORE LANDREY, L.L.P.,

ED W. BARTON, JOHN D. MCELROY, BARTON, PRICE &

MCELROY a/k/a BARTON, PRICE, MCELROY & TOWNSEND,

QUENTIN D. PRICE, AND RODNEY A. TOWNSEND, JR., Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-178,288




MEMORANDUM OPINION
 James Michael Holder filed a notice of appeal of the trial court's order granting a
motion for summary judgment filed by three of the seven defendants.  We questioned our
jurisdiction over the appeal and instructed the parties to file written responses by September
12, 2008.  We extended the response date to October 20, 2008, but have not received a
response from any of the parties.
	Orders signed on March 13, 2008, and June 24, 2008, granted partial summary
judgment but identified claims that remained pending. On July 23, 2008, the trial court
granted a motion for summary judgment and decreed that Holder take nothing from John P.
Cowart, John P. Cowart, P.C., and Moore Landrey, L.L.P.  In his docketing statement,
Holder states that claims remain pending in the trial court against the remaining defendants.
	Claims remain unresolved in the trial court. Thus, the trial court's order is not
appealable as a final judgment.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).  Although we gave notice that the appeal was subject to dismissal, Holder failed to
file a response that showed grounds for continuing the appeal.  See Tex. R. App. P. 42.3.
Holder supplied no authority that supports the exercise of appellate jurisdiction at this time.
	Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered October 30, 2008 
Before McKeithen, C.J., Gaultney and Horton, JJ.